              Case 2:18-cv-01678-RAJ Document 48 Filed 01/27/20 Page 1 of 14




 1                                                        THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9   KIMBERLY ANN JOHNSON,                            )     No. 2:18-cv-001678-RAJ
                                                      )
10                                      Plaintiff,    )     DEFENDANT’S MOTIONS IN
                                                      )     LIMINE
11            v.                                      )
                                                      )     NOTED ON MOTION CALENDAR:
12   ALBERTSONS, LLC,                                 )     FEBRUARY 14, 2020
                                                      )
13                                   Defendant.       )     ORAL ARGUMENT REQUESTED
                                                      )
14

15                           I. INTRODUCTION AND CERTIFICATION
16            Defendant Albertsons, LLC (“Albertsons”) moves to limit evidence as identified below.
17   The Court should order that Plaintiff, her counsel, and her witnesses may not refer directly or
18   indirectly to any matters excluded in the presence of the jury panel or the jury selected.
19   Albertsons certifies under LCR 7(d)(4), that counsel met and conferred by telephone in a good
20   faith effort to resolve the issues below prior to filing these motions.
21                                      II. MOTIONS IN LIMINE
22            The Court may determine before trial that evidence is inadmissible and should be
23   excluded. “Although the Federal Rules of Evidence do not explicitly authorize in limine rulings,
24   the practice has developed pursuant to the district court’s inherent authority to manage the course
25   of trials.” Luce v. United States, 469 U.S. 38, 41, 105 S. Ct. 460; 83 L. Ed. 2d 443 (1984). A
26   district court’s order granting motions in limine to exclude evidence is reviewed under an abuse
27   of discretion standard. See McEuin v. Crown Equip. Corp., 328 F.3d 1028, 1032 (9th Cir. 2003);
     DEFENDANT’S MOTIONS IN LIMINE - 1                                         LANE POWELL PC
                                                                        1420 FIFTH AVENUE, SUITE 4200
     NO. 2:18-CV-001678-RAJ                                                      P.O. BOX 91302
                                                                                 SEATTLE, WA 98111-9402
                                                                               206.223.7000 FAX: 206.223.7107
     008501.0059/7931307.2
              Case 2:18-cv-01678-RAJ Document 48 Filed 01/27/20 Page 2 of 14




 1   McGlinchy v. Shell Chemical Co., 845 F.2d 802, 806 (9th Cir. 1988).

 2   A.       Exclude hearsay evidence of other alleged bad acts and a “boys’ club” in the grocery
              industry.
 3
              Plaintiff’s deposition transcript and summary judgment opposition reveals that her case
 4
     will likely rely on a handful of colleagues who claim to have heard about unrelated, alleged
 5
     conduct during their employment with Albertsons. Plaintiff intends to call former employees
 6
     Dave Carlson, Joel Rader, and Sean Pritchard, likely to testify in part to rumors that they have
 7
     heard about alleged conduct at Albertsons. Declaration of Dave Carlson, Dkt. #41-1, p. 41 at ¶14-
 8
     15, 17, 19; Declaration of Sean D. Jackson in Support of Defendant’s Motions in Limine
 9
     (“Jackson Limine Decl.”) at Ex. A, 194:23 – 196:16; 199:18 – 200:11; Jackson Limine Decl. at
10
     Ex. B 138:7 – 142:3, 142:4 – 144:7; Declaration of Joel Rader, Dkt. #41-1, p. 61 at ¶20. This is
11
     quintessential hearsay-based “me too” evidence that should be barred at trial. This type of
12
     hearsay-based “me too” evidence places Albertsons in the untenable position of defending
13
     numerous allegations of misconduct asserted by non-parties whose claims have not been vetted
14
     in discovery and motion practice. It creates a series of “mini-trials” in which Albertsons must
15
     prove not only that it did not discriminate against Plaintiff, but also that it did not discriminate
16
     against the other “me-too” witnesses. Freeman v. Astrue, 405 Fed. Appx. 148, 151–52 (9th Cir.
17
     2010). The testimony is “fiercely prejudicial.” Annis v. County of Westchester, 136 F.3d 239, 247
18
     (2d Cir. 1998). As the court stated in Haskell v. Kaman Corp., 743 F.2d 113, 121-22 (2d Cir.
19
     1984), “even the strongest jury instruction could not dull … the impact of a parade of witnesses,
20
     each recounting his contention [of retaliation or discrimination].” Such evidence is also not
21
     probative of Plaintiff’s claims, which arise from unrelated incidents often involving different
22
     employees in different stores. Breneman v. Kennecott Corp., 799 F.2d 470, 473 (9th Cir. 1986).
23
              Following the Supreme Court’s Sprint/United Management Co. v. Mendelsohn decision,
24
     “me too” evidence is not per se inadmissible, but neither is it automatically accepted.1 The Court
25
     1
       In Mendelsohn, 552 U.S. 379, 388 (2008), the U.S. Supreme Court held that whether “me too”
26   evidence is relevant in an individual discrimination case is “fact based and depends on many
     factors, including how closely related the evidence is to the plaintiff’s circumstances and theory
27   of the case.”
     DEFENDANT’S MOTIONS IN LIMINE - 2                                              LANE POWELL PC
                                                                             1420 FIFTH AVENUE, SUITE 4200
     NO. 2:18-CV-001678-RAJ                                                           P.O. BOX 91302
                                                                                SEATTLE, WA 98111-9402
                                                                              206.223.7000 FAX: 206.223.7107
     008501.0059/7931307.2
              Case 2:18-cv-01678-RAJ Document 48 Filed 01/27/20 Page 3 of 14




 1   must engage in a case-by-case analysis to determine whether the “me too” evidence is directly

 2   relevant to Plaintiff’s claims, is unduly prejudicial and confusing to the jury, or is likely to delay

 3   trial. See, e.g., Nuskey v. Hochberg, 723 F. Supp. 2d 229, 233 (D.D.C. 2010) (female witness’

 4   proffered testimony that she suffered sex discrimination from a male supervisor was not relevant

 5   to whether another female employee's supervisor retaliated against her and discriminated against

 6   her on the basis of gender); Jones v. St. Jude Med. S.C., Inc., 823 F. Supp. 2d 699, 734-35 (S.D.

 7   Ohio 2011) aff’d, 504 Fed. Appx 473 (6th Cir. 2012) (purported evidence of alleged

 8   discrimination against plaintiff’s coworkers was excluded as irrelevant and highly prejudicial).

 9   Based on the large number of witnesses identified by the parties, the Court should be leery of the

10   case getting bogged down by the claims of non-parties that have no bearing on Plaintiff’s case.

11   The Court should therefore prohibit Plaintiff’s witnesses from testifying about unrelated, alleged

12   misconduct that is not directly relevant to Plaintiff’s claims.

13            Such evidence should also be excluded pursuant to Federal Rule of Evidence 404(a) and

14   (b). Rule 404(a)(1) generally excludes evidence of character to prove that a person acted in

15   accordance with that character trait. Evidence of prior bad acts may be admissible, but “only if

16   [such evidence] is relevant under Rule 401, the probative value is not substantially outweighed

17   by the potential for undue prejudice under Rule 403, and the jury is instructed to consider the

18   evidence only for the purpose for which it was admitted.” Perkins v. Federal Fruit & Produce

19   Co., Inc., 2012 WL 1658871, at *3–4 (D.Colo. 2012). In the context of employee discharge cases

20   requiring proof of discriminatory intent, “In order for the court to find such character testimony

21   relevant, [ ] “the plaintiff must show the circumstances involving the other employees are such

22   that their statements can logically or reasonably be tied to the decision to terminate [the

23   plaintiff].” Coletti v. Cudd Pressure Control, 165 F.3d 767, 776-77 (10th Cir. 1999) (internal

24   citations omitted). “Additionally, even though such testimony is relevant to show motive or

25   intent, the trial court may still properly disallow relevant evidence it finds unduly prejudicial.”

26   Id. (internal citations omitted) and Fed. R. Evid. 403.

27
     DEFENDANT’S MOTIONS IN LIMINE - 3                                               LANE POWELL PC
                                                                              1420 FIFTH AVENUE, SUITE 4200
     NO. 2:18-CV-001678-RAJ                                                            P.O. BOX 91302
                                                                                 SEATTLE, WA 98111-9402
                                                                               206.223.7000 FAX: 206.223.7107
     008501.0059/7931307.2
              Case 2:18-cv-01678-RAJ Document 48 Filed 01/27/20 Page 4 of 14




 1            Similarly, Plaintiff testified about her perception of an alleged “boys’ club” in the grocery

 2   industry. Jackson Limine Decl. Ex. C at 158:3-12. Such testimony and generalization is

 3   quintessential character evidence, which is inadmissible to prove that Albertsons allegedly

 4   discriminated against Plaintiff on the basis of gender. See Fed. R. Evid. 404(a)(1). Such testimony

 5   and characterization must be excluded. See Perkins, at *4 (proposed testimony that defendants

 6   have a reputation for being racially discriminatory not admissible; “this evidence is the type of

 7   character evidence prohibited by Fed. R. Evid. 404(a)(1) that would be offered to show

 8   [defendant] acted in conformity with his reputation.”)

 9   B.       Prohibit questioning and exclude testimony about the alleged existence of other
              “complaints” or discussions among employees about alleged gender discrimination.
10
              In several depositions, Plaintiff’s counsel asked witnesses whether they had discussed
11
     Plaintiff’s concerns or complaints about gender discrimination with her or whether Plaintiff and
12
     the witness had jointly commiserated or discussed alleged gender discrimination at Albertsons,
13
     whether a witness had heard that another employee (aside from Plaintiff) had complained of/or
14
     discussed gender discrimination with other female employees or male colleagues. See Jackson
15
     Limine Decl.: Ex. D at 14:1 - 15:7, 21:1 - 22:11, 23:22 - 26:14, 43:20-23, 57:24 - 58:17, 64:21 -
16
     65:13, 94:6-9, 95:3-6, 96:19 - 97:21, 105:5-12; Ex. E at 69:1-3, 69:11 -70:4, 70:5-19, 71:10 -
17
     72:7, 72:8-10, 77:18 - 81:1, 81:17 - 83:13; and Ex. F 143:11-17, 144:4-8, 144:15-19, 151:6-10,
18
     158:24 - 160:18. Consistently, witnesses denied having “heard” of such complaints or having
19
     engaged in such conversations with Plaintiff about her feelings or wherein they discussed similar
20
     feelings. However, even if the witness denies having heard of other complaints, discussed alleged
21
     discrimination with Plaintiff, or complained of discrimination, merely inquiring of these
22
     witnesses creates, by the nature of the question, the perception of an environment permeated with
23
     employees feeling there existed gender discrimination. Plaintiff’s claim is one of individual
24
     disparate treatment on the basis of gender and retaliation; it is not a claim of harassment. As such
25
     the only relevant complaints are those Plaintiff made herself either to human resources or senior
26
     management for the purpose of engaging in protected activity. Other employees’ and colleagues’
27
     DEFENDANT’S MOTIONS IN LIMINE - 4                                               LANE POWELL PC
                                                                              1420 FIFTH AVENUE, SUITE 4200
     NO. 2:18-CV-001678-RAJ                                                            P.O. BOX 91302
                                                                                 SEATTLE, WA 98111-9402
                                                                               206.223.7000 FAX: 206.223.7107
     008501.0059/7931307.2
              Case 2:18-cv-01678-RAJ Document 48 Filed 01/27/20 Page 5 of 14




 1   knowledge of her feelings or their own purported feelings or statements in a discussion with

 2   Plaintiff is not relevant and, to the extent there is a modicum of relevance, are unduly prejudicial.

 3   Such questions should be excluded pursuant to Fed. R. Evid. 403.

 4            Moreover, such questions invite testimony based on hearsay. Breneman v. Kennecott

 5   Corp., 799 F.2d 470, 473 (9th Cir 1986) (trial court properly excluded testimony offered by

 6   witness’s testimony regarding what a second person had said a third person had said). To the

 7   extent Plaintiff contends that a co-workers’ statement is admissible as an agent admissions under

 8   Fed. R. Evid. 801(d)(2)(D), this requires the Plaintiff lay a foundation to show that an otherwise

 9   excludible statement relates to a matter within the scope of the agent’s employment. Id. This she

10   cannot do and questions of this nature must be prohibited.

11   C.       Exclude Plaintiff’s speculative, hearsay testimony about Corrina Poland and her
              interactions with Dennis Bassler.
12
              Plaintiff may attempt to introduce speculative, hearsay evidence related to a series of
13
     interactions that occurred in 2013 between Plaintiff and two former Albertsons employees,
14
     Corrina Poland and Dennis Bassler. See Johnson Decl., Dkt. #41 at ¶¶13-17. In particular,
15
     Plaintiff alleges that: Albertsons gave Plaintiff a District Manager position based on the demotion
16
     of another female District Manager, Corrina Poland; that Ms. Poland was very unhappy about
17
     the demotion; that Ms. Poland complained to Dennis Bassler; and that Plaintiff, Mr. Bassler, and
18
     Ms. Poland had a meeting where they discussed accusations leveled by Ms. Poland against
19
     Plaintiff. Id. Plaintiff lays no foundation for her testimony and it, therefore, is based entirely upon
20
     her own speculation and/or hearsay statements. Plaintiff’s testimony on this issue should be
21
     excluded under Fed. R. Evid. 602 or 802.
22
     D.       Exclude Plaintiff’s testimony about her sales, profitability, and rankings in the
23            Intermountain West Division, and in District 24 before she moved there in 2013 and
              during the 2013-2015 timeframe.
24
              Plaintiff may attempt to introduce evidence at trial relating to her financial performance
25
     and ranking as a District Manager in the Intermountain West Division. See Johnson Decl., Dkt.
26
     #41 at ¶¶5-10.
27
     DEFENDANT’S MOTIONS IN LIMINE - 5                                               LANE POWELL PC
                                                                              1420 FIFTH AVENUE, SUITE 4200
     NO. 2:18-CV-001678-RAJ                                                            P.O. BOX 91302
                                                                                 SEATTLE, WA 98111-9402
                                                                               206.223.7000 FAX: 206.223.7107
     008501.0059/7931307.2
              Case 2:18-cv-01678-RAJ Document 48 Filed 01/27/20 Page 6 of 14




 1            This evidence should be excluded because Plaintiff’s testimony on these issues is based

 2   entirely upon hearsay documents (“I know my ranking because as District Managers, we were

 3   obligated to review the documents containing the relative rankings of all the districts in the

 4   division relying on a variety of financial reports and profit and loss statements.”). See Dkt. #41

 5   at ¶¶5-7, 10. The evidence is properly excluded pursuant to Fed. R. Evid. 802. Plaintiff is unable

 6   to lay a sufficient foundation to support these self-serving statements and she lacks personal

 7   knowledge of the information necessary to make such statements. Fed. R. Evid. 602.

 8            Plaintiff may also attempt to offer testimony regarding the historical sales, profitability,

 9   and ranking of District 24 in the Seattle Division before 2015. See Johnson Decl., Dkt. #41 at

10   ¶18. She may seek to introduce vague evidence that District 24 was “one of the most challenging

11   districts” in the Seattle Division when she took over management of the district in 2013. See

12   Johnson Decl., Dkt. #41 at ¶18. As with her evidence regarding the Intermountain West Division,

13   Plaintiff’s testimony regarding the historical sales, profitability, and ranking of District 24 before

14   2015 is based upon hearsay documents (“Based upon division ranking documents and profit and

15   loss statements” … “Based on the documents I reviewed …”). Id. The evidence is properly

16   excluded pursuant to Fed. R. Evid. 802. She also lacks the personal knowledge necessary to make

17   statements about District 24’s condition before she was assigned to it in 2013, and she cannot lay

18   a foundation for her testimony. Fed. R. Evid. 602. Similarly, Plaintiff’s testimony that “the sales

19   and profitability of District 24 improved significantly” under her supervision from 2013 – 2015

20   is again based on hearsay documents, conclusory, vague, and lacking an evidentiary foundation.

21   The testimony should be excluded. Fed. R. Evid. 602, 802.

22   E.       Exclude speculation regarding motive.

23            Plaintiff may attempt to introduce evidence from witnesses who speculate that Plaintiff’s

24   gender played a role in management decisions in the Seattle Division, but the witnesses either

25   openly speculate about the motives behind Albertsons’ actions, or they profess a lack of

26   knowledge regarding Albertsons’ motivations behind its actions with regard to Plaintiff. Jackson

27   Limine Decl., Ex. B at 89:11 – 91:5, 96:25 – 98:4, 121:8-24; Ex. G at 9:15-25, 104:15-18, 109:7-
     DEFENDANT’S MOTIONS IN LIMINE - 6                                               LANE POWELL PC
                                                                              1420 FIFTH AVENUE, SUITE 4200
     NO. 2:18-CV-001678-RAJ                                                            P.O. BOX 91302
                                                                                 SEATTLE, WA 98111-9402
                                                                               206.223.7000 FAX: 206.223.7107
     008501.0059/7931307.2
              Case 2:18-cv-01678-RAJ Document 48 Filed 01/27/20 Page 7 of 14




 1   11, 127:18 – 128:1; Ex. A at 168:1-16, 199:22 – 200:11; Rader Decl., Dkt. #41-1 at p. 61, ¶20.

 2   The witnesses in this case should not be allowed to testify regarding Albertsons’ or its managers’

 3   motives. Fed. R. Evid. 602.

 4   F.       Exclude testimony or suggestion that Albertsons’ representatives gave negative job
              references regarding Plaintiff.
 5
              Plaintiff may attempt to introduce speculative evidence that Albertsons has given
 6
     negative employment references to Plaintiff’s prospective employers following her employment
 7
     at Albertsons; however, none of the witnesses have any evidence that such conduct occurred. For
 8
     instance, Plaintiff testified that a Starbucks district manager declined to hire Plaintiff because she
 9
     has “no sense of urgency for results.” Jackson Limine Decl., Ex. C at 322:23 - 325:1. But Plaintiff
10
     then admits that she does not know whether anyone at Starbucks contacted Albertsons about
11
     Plaintiff’s employment. Id. Plaintiff’s former supervisor at Albertsons, Kenny Smith, was asked
12
     if he has spoken to any of Plaintiff’s prospective employers, and he denied having any such
13
     contact. Jackson Limine Decl., Ex. F at 44:24 – 45:1. Simply put, there is nothing but speculation
14
     tying Albertsons to this concept of interference with prospective employers. Any suggestion to
15
     the contrary is unduly prejudicial as it implies wrongdoing (i.e., retaliation) without any evidence
16
     to support it. The evidence should be excluded under Fed. R. Evid. 403.
17
     G.       Exclude evidence regarding the financial status of Albertsons.
18
              If Defendant’s motion for summary judgment is granted on the issue of punitive damages
19
     and that damages claim is removed from the case, then the Court should preclude any reference
20
     to Defendant’s net worth, financial status, profits, wealth, size, or ability to pay any judgment.
21
     Likewise, the Court should exclude evidence of the comparative financial conditions of the
22
     parties. Such evidence is irrelevant and highly prejudicial under Fed. R. Evid. 401-403. See SEC
23
     v. Goldstone, 2016 U.S. Dist. LEXIS 92512 *48 (D. N.M. June 13, 2016) (wealth evidence is
24
     inadmissible when punitive damages are not in issue); Bains LLC v. Arco Prods. Co., 405 F.3d
25
     764, 777 (9th Cir. 2005) (vacating excessive punitive damages award).
26
              During the parties’ phone conference regarding these motions, Plaintiff agreed to
27
     DEFENDANT’S MOTIONS IN LIMINE - 7                                               LANE POWELL PC
                                                                              1420 FIFTH AVENUE, SUITE 4200
     NO. 2:18-CV-001678-RAJ                                                            P.O. BOX 91302
                                                                                 SEATTLE, WA 98111-9402
                                                                               206.223.7000 FAX: 206.223.7107
     008501.0059/7931307.2
              Case 2:18-cv-01678-RAJ Document 48 Filed 01/27/20 Page 8 of 14




 1   stipulate to this motion if Defendant’s motion for summary judgment is granted on the issue of

 2   punitive damages.

 3   H.       Exclude family member testimony regarding damages.

 4            Plaintiff has indicated her intent to call three witnesses who are family members of the

 5   Plaintiff: John Cooper (Plaintiff’s father); Kelsey Johnson-Salkeld (Plaintiff’s daughter); and

 6   Susan Simpson (Plaintiff’s sister). Jackson Limine Decl. at ¶11. Each of these witnesses is

 7   expected to testify exclusively about Plaintiff’s “emotional distress damages.” Id. With the

 8   exception of Kelsey Johnson-Salkeld, none of these witnesses ever worked at Albertsons; but

 9   Plaintiff has indicated that Ms. Johnson-Salkeld’s testimony will be limited to “emotional distress

10   damages” despite the fact that she formerly worked for Albertsons. Any testimony about

11   emotional distress damages from these witnesses would be inadmissible hearsay, needlessly

12   cumulative of Plaintiff’s own testimony, waste time, and be more prejudicial than probative

13   under Fed. R. Evid. 802 and 403. These witnesses should therefore be precluded from testifying.

14   I.       Exclude compensation evidence regarding employees other than Kim Johnson.

15            Plaintiff may attempt to examine Albertsons employees about their compensation,

16   presumably in an effort to argue that this somehow affects their credibility because they work for

17   Albertsons and earn a salary. This evidence is irrelevant to any fact in issue, does not relate to

18   credibility, and is intended solely to annoy, oppress, or embarrass. With the exception of

19   Plaintiff’s compensation, the Court should exclude evidence relating to Albertsons employees’

20   compensation under Fed. R. Evid. 401-403.

21            During the parties’ phone conference regarding these motions, Plaintiff agreed to

22   stipulate to this motion.

23   J.       Preclude Kelsey Johnson-Salkeld from testifying about liability issues.

24            Plaintiff has listed her daughter, Kelsey Johnson-Salkeld, as a “will call” witness in this

25   case solely on the issue of damages. Jackson Limine Decl. at ¶11. Ms. Johnson-Salkeld is a

26   former employee of Albertsons. If she is allowed to testify at all, her testimony should be limited

27   to the damages issue based upon Plaintiff’s representation that her testimony will be limited to
     DEFENDANT’S MOTIONS IN LIMINE - 8                                              LANE POWELL PC
                                                                             1420 FIFTH AVENUE, SUITE 4200
     NO. 2:18-CV-001678-RAJ                                                           P.O. BOX 91302
                                                                                SEATTLE, WA 98111-9402
                                                                              206.223.7000 FAX: 206.223.7107
     008501.0059/7931307.2
              Case 2:18-cv-01678-RAJ Document 48 Filed 01/27/20 Page 9 of 14




 1   that discrete subject.

 2            Moreover, Ms. Johnson-Salkeld testified during her deposition that she has no facts

 3   pertinent to the liability issues in this case. For instance, she has never seen her mother interact

 4   with Mr. Backus or Mr. Schroeder, and the one time she observed Plaintiff interact with Mr.

 5   Smith he treated her “just like everybody else.” Jackson Limine Decl., Ex. H at 25:8-19. Ms.

 6   Johnson-Salkeld has never observed any inappropriate, disrespectful, or sexist behavior directed

 7   at her mother or other females from Mr. Schroeder, Mr. Backus, or Mr. Smith. Id. at 70:4 – 72:12.

 8   She has had no direct interaction with Mr. Schroeder or Mr. Smith, and only one interaction with

 9   Mr. Backus where they discussed her MBA degree. Id. at 24:2-19. She does not know of any

10   illegal or unethical conduct involving sex discrimination or retaliation. Id. at 35:3-23. Her only

11   example of alleged gender discrimination does not involve any conduct by Mr. Schroeder, Mr.

12   Backus, or Mr. Smith against Plaintiff, and Ms. Johnson-Salkeld admitted that she merely

13   assumes an ulterior motive for the behavior:

14            Q. One of the comments written here about the company culture during your exit
              interview is that men are excused for a situation that women are held accountable
15            for. Did you say that to Darrell?
16            A. Yes.
              Q. What did you mean by that?
17
              A. I watched female sales managers have to justify and do more to complete the
18            same task. There was a situation where gross margin wasn't being met, and within
              my department, which was ran by a man, we didn't have to do what a different
19            department that was ran by a woman -- woman had to do.
20            Q: And do you have some opinion as to why Beth and Joan were asked to do
              more things?
21
              A. I can only assume. I -- I made the assumption that it was due to them being a
22            female. When Joan left, Dan received -- took over the position, and during that
              time did not do anything different than she had done, and yet he was not
23            questioned, and did not appear to be held accountable the way she was.
24            Q. At the time that you saw that happening, did you think, at that point in time,
              that it had something to do with the gender of the women?
25
              A. Yes.
26            Q. And did you report that to somebody at the time?
27          A. No.
     DEFENDANT’S MOTIONS IN LIMINE - 9                                             LANE POWELL PC
                                                                            1420 FIFTH AVENUE, SUITE 4200
     NO. 2:18-CV-001678-RAJ                                                          P.O. BOX 91302
                                                                               SEATTLE, WA 98111-9402
                                                                             206.223.7000 FAX: 206.223.7107
     008501.0059/7931307.2
             Case 2:18-cv-01678-RAJ Document 48 Filed 01/27/20 Page 10 of 14




 1   Id. at 29:24 – 31:18.

 2            The unduly prejudicial effect of such generalized, unrelated, and conclusory testimony is

 3   manifest and should be excluded under Fed. R. Evid. 403 and 404(a).

 4   K.       Exclude evidence that Plaintiff’s December 2017 medical leave was in any way
              related to her working conditions or her emotional distress damages.
 5
              Plaintiff took medical leave from Albertsons in late-December 2017. She should be
 6
     precluded from presenting any evidence that she suffers, or has suffered (including her December
 7
     2017 medical leave), from any diagnosable physical or psychiatric injury as a result of the alleged
 8
     conduct of Albertsons because she conceded this point in discovery, asserted a privilege, and
 9
     prevented the discovery of her healthcare records. Jackson Limine Decl., Ex. I at Plaintiff’s
10
     responses to Interrogatory No. 3 and Requests for Production No. 30 and 33 [sic].
11
     L.       Exclude evidence related to the separation agreement that was offered to Plaintiff
12            at the conclusion of her employment with Albertsons.
              Albertsons offered Plaintiff a separation agreement at the conclusion of her employment
13
     at Albertsons. Jackson Limine Decl. at ¶12. The offer is irrelevant under Fed. R. Evid. 408.
14
              During the parties’ phone conference regarding these motions, Plaintiff agreed to
15
     stipulate to this motion.
16
     M.       Exclude evidence that was requested in discovery, but was not produced—i.e.,
17            Plaintiff’s undisclosed job-search records at Plaintiff’s proposed Exhibit 50 and the
18            glassdoor.com job posting at Plaintiff’s proposed Exhibit 47.
              A party who fails to make a disclosure required under Rule 26(e) without “substantial
19
     justification” cannot rely on the withheld evidence on a motion or at trial. Fed. R. Civ. P. 37(c)(1).
20
     The party facing sanctions has the burden of proving its failure to comply with Rule 26 was
21
     “substantially justified” or “harmless.” Yeti By Molly, LTD v. Deckers Outdoor Corp., 259 F.3d
22
     1101, 1106 (9th Cir. 2001). Unless the nondisclosure is “harmless” or excused by “substantial
23
     justification,” preclusion of the undisclosed evidence is mandatory. Id. “Rule 37(c)(1) gives teeth
24
     to these requirements by forbidding the use at trial of any information required to be disclosed
25
     by Rule 26(a) that is not properly disclosed.” Id.
26
              Here, Albertsons requested in December 2018 that Plaintiff provide copies of any
27
     DEFENDANT’S MOTIONS IN LIMINE - 10                                              LANE POWELL PC
                                                                              1420 FIFTH AVENUE, SUITE 4200
     NO. 2:18-CV-001678-RAJ                                                            P.O. BOX 91302
                                                                                 SEATTLE, WA 98111-9402
                                                                               206.223.7000 FAX: 206.223.7107
     008501.0059/7931307.2
             Case 2:18-cv-01678-RAJ Document 48 Filed 01/27/20 Page 11 of 14




 1   documents relating to her wage loss claim including “documentation of any efforts by you to

 2   obtain substitute employment.” Jackson Limine Decl. at Ex. I, Request for Production No. 27

 3   [sic]. Plaintiff did not then, or at any time since then, provide Albertsons with any of the job

 4   search documents that she now seeks to introduce at her proposed Exhibit 50. Similarly, Plaintiff

 5   was asked at that same time to provide any documents relating to her employment with

 6   Albertsons or that mentions Albertsons. Jackson Limine Decl. at Ex. I, Request for Production

 7   No. 25 [sic]. She did not provide the glassdoor.com job posting that she now seeks to introduce

 8   at her proposed Exhibit 47. Both exhibits should be excluded from evidence.

 9   N.       Exclude Plaintiff’s EEOC Charge of Discrimination.

10            Plaintiff intends to offer her EEOC Charge of Discrimination as an exhibit in this case.

11   Plaintiff’s Proposed Exhibit 46. Plaintiff’s EEOC charge is rank hearsay and must be excluded.

12   Stolarczyk ex rel. Estate of Stolarczyk v. Senator Intern. Freight Forwarding, LLC, 376

13   F. Supp. 2d 834, 841 (N.D.Ill. 2005) (declining to admit EEOC charge documents under the

14   residual hearsay exception, stating “these statements are presumed to be inadmissible. Precedent

15   teaches that courts typically should not admit documents made in anticipation of litigation as

16   they lack sufficient guarantees of trustworthiness to be excepted from the hearsay rule.”) (internal

17   quotations omitted) (citing Palmer v. Hoffman, 318 U.S. 109, 111, 63 S.Ct. 477, 87 L.Ed. 645

18   (1943)); see also U.S. v. Blackburn, 992 F.2d 666, 670 (7th Cir.1993) (“[W]e adhere to the well-

19   established rule that documents made in anticipation of litigation are inadmissible under the

20   business records exception [to the general hearsay prohibition].”). The statements contained in

21   Plaintiff’s EEOC charge are favorable to Plaintiff and she had substantial motivation, with all

22   respect, to embellish, as she clearly appreciated that she was laying out her litigation position.

23            Plaintiff’s charge document also should be excluded because it is not relevant. Relevant

24   evidence is “evidence having any tendency to make the existence of any fact that is of

25   consequence to the determination of the action more probable or less probable than it would be

26   without the evidence.” Fed. R. Evid. 401. The Charge does not have the tendency to make any

27   fact at issue in this case more or less probable. It was filed in July 2018, months after her
     DEFENDANT’S MOTIONS IN LIMINE - 11                                            LANE POWELL PC
                                                                            1420 FIFTH AVENUE, SUITE 4200
     NO. 2:18-CV-001678-RAJ                                                          P.O. BOX 91302
                                                                               SEATTLE, WA 98111-9402
                                                                             206.223.7000 FAX: 206.223.7107
     008501.0059/7931307.2
             Case 2:18-cv-01678-RAJ Document 48 Filed 01/27/20 Page 12 of 14




 1   employment at Albertsons came to an end, and there is no dispute that Plaintiff filed the EEOC

 2   Charge and has exhausted her administrative remedies. Also, she dismissed the charge and chose

 3   to pursue litigation in advance of any EEOC determination. Even if it were relevant, the unfair

 4   prejudice of such evidence greatly outweighs any probative value that may exist, because of

 5   Plaintiff’s self-serving statements therein. Fed. R. Evid. 402 - 403.

 6   O.       Exclude evidence of Albertsons’ size and number of locations.

 7            The Court should preclude Plaintiff from introducing evidence or argument relating to

 8   Albertsons’ size (employee headcount), number of locations, and scope of operations under Fed.

 9   R. Evid. 401-403 since facts relating to those issues are irrelevant to any issue the jury need

10   determine. Such evidence would invite the jury to treat Albertsons less favorably than Plaintiff

11   solely because Albertsons is a large company, which Ninth Circuit law does not allow. See Ninth

12   Cir. Manual of Model Civil Jury Instruction 4.1 (stating that the law treats individuals and

13   corporations the same). The Court should not allow Plaintiff to appeal to passion and prejudice

14   by referring to Albertsons as a “big,” “large,” or “national” company.

15   P.       Exclude reference to Albertsons as an out-of-state corporation.

16            Under Fed. R. Evid. 401-403, the Court should preclude any evidence or argument about

17   Defendant being a foreign corporation that does not have its principle place of business in

18   Washington because that fact is irrelevant and introduction of it would invite the jury to decide

19   the case on an improper basis.

20            During the parties’ phone conference regarding these motions, Plaintiff agreed to

21   stipulate to this motion.

22   Q.       Excluded reference to Albertsons’ counsel.

23            Under Fed. R. Evid. 401-403, the Court should preclude any reference to the size,

24   location, or resources of Albertsons’ counsel.

25   //

26   //

27   //
     DEFENDANT’S MOTIONS IN LIMINE - 12                                             LANE POWELL PC
                                                                             1420 FIFTH AVENUE, SUITE 4200
     NO. 2:18-CV-001678-RAJ                                                           P.O. BOX 91302
                                                                                SEATTLE, WA 98111-9402
                                                                              206.223.7000 FAX: 206.223.7107
     008501.0059/7931307.2
             Case 2:18-cv-01678-RAJ Document 48 Filed 01/27/20 Page 13 of 14




 1            During the parties’ phone conference regarding these motions, Plaintiff agreed to

 2   stipulate to this motion.

 3            DATED: January 27, 2020

 4                                              LANE POWELL PC
 5

 6                                              By    s/ Sean D. Jackson
                                                    D. Michael Reilly, WSBA No. 14674
 7                                                  Beth G. Joffe, WSBA No. 42782
                                                    Sean D. Jackson, WSBA No. 33615
 8                                                  1420 Fifth Avenue, Suite 4200
                                                    P.O. Box 91302
 9                                                  Seattle, WA 98111-9402
                                                    Telephone: 206.223.7000
10                                                  Facsimile: 206.223.7107
                                                    Email: reillym@lanepowell.com
11                                                  joffeb@lanepowell.com
                                                    jacksons@lanepowell.com
12                                              Attorneys for Defendant Albertsons, LLC
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
     DEFENDANT’S MOTIONS IN LIMINE - 13                                      LANE POWELL PC
                                                                      1420 FIFTH AVENUE, SUITE 4200
     NO. 2:18-CV-001678-RAJ                                                    P.O. BOX 91302
                                                                         SEATTLE, WA 98111-9402
                                                                       206.223.7000 FAX: 206.223.7107
     008501.0059/7931307.2
             Case 2:18-cv-01678-RAJ Document 48 Filed 01/27/20 Page 14 of 14




 1                                    CERTIFICATE OF SERVICE
 2

 3            I hereby certify that on January 27, 2020, the foregoing was electronically filed with the

 4   Clerk of the Court using the CM/ECF System, which in turn automatically generated a Notice of

 5   Electronic Filing (NEF) to all parties in the case who are registered users of the CM/ECF system.

 6   The NEF for the foregoing specifically identifies recipients of electronic notice. I hereby certify

 7   that the attached document was sent to the following CM/ECF participants:

 8            Ms. Susan B. Mindenbergs
              Mr. Jeffrey L. Needle
 9            705 2nd Avenue, Suite 1050
              Seattle, WA 98104
10            (206) 447-1523
              susanmm@msn.com;
11            jneedlel@wolfenet.com;
              lrlopez.paralegal@gmail.com;
12            christine.smlaw@gmail.com
13
              Executed on the 27th day of January, 2020, at Seattle, Washington.
14

15                                                      s/ Sean D. Jackson
                                                        Sean D. Jackson, WSBA No. 33615
16                                                      Address: 1420 Fifth Avenue, Suite 4200
                                                        P.O. Box 91302
17                                                      Seattle, WA 98111-9402
                                                        Telephone: 206.223.7000
18                                                      Fax: 206.223.7107
                                                        E-mail: jacksons@lanepowell.com
19

20

21

22

23

24

25

26
27
     DEFENDANT’S MOTIONS IN LIMINE - 14                                            LANE POWELL PC
                                                                            1420 FIFTH AVENUE, SUITE 4200
     NO. 2:18-CV-001678-RAJ                                                          P.O. BOX 91302
                                                                               SEATTLE, WA 98111-9402
                                                                             206.223.7000 FAX: 206.223.7107
     008501.0059/7931307.2
